ATTORNEY GENERAL OF TEXAS
                                         GREG       ABBOTT




                                             January 27, 2014



The Honorable Lucinda A. Vickers                  Opinion No. GA-l 039
Atascosa County Attorney
#1 Courthouse Circle Drive #3-B                   Re: The proper expenditure of pretrial intervention
Jourdanton, Texas 78026                           program funds accumulated in accordance with
                                                  Code of Criminal Procedure article 102.0121
                                                  (RQ-1141-GA)

Dear Ms. Vickers:

        You ask whether pretrial intervention program funds collected pursuant to Code of
Criminal Procedure article 102.0121 may be used "to refurbish a courtroom, to train new county
court at law staff, to purchase office supplies for the county court at law staff, and/or to purchase
office supplies for the county attorney's office." 1 Article 102.0121 authorizes a district attorney,
criminal district attorney, or county attorney to collect a fee "from any defendant who
participates in a pretrial intervention program administered in any part by the attorney's office."
TEX. CODE CRIM. PROC. ANN. art. 102.012l(b) (West Supp. 2013). The express purpose of the
fee, which may not exceed $500, is "to reimburse a county for expenses, including expenses of
the district attorney's, criminal district attorney's, or county attorney's office, related to a
defendant' s participation in a pretrial intervention program offered in that county." Id art.
102.0121(a). Once collected, the fees must be deposited into a special fund in the county
treasury, "to be used solely to administer the pretrial intervention program." Id art. 102.012l(c).
Lastly, "[a]n expenditure from the fund may be made only in accordance with a budget approved
by the commissioners court." Id

         Pursuant to subsection (a), a fee may be used for a particular purpose only if that purpose
constitutes an expense ofthe county or one ofthe listed attorney's offices, and only if it relates to
a defendant's participation in a pretrial intervention program. Id art. 102.012l(a). Furthermore,
after a fee has been collected and deposited in the special fund of the county treasury as required
by subsection (c), any subsequent use of the fund must be in accordance with a budget approved

        1
          Letter from Honorable Lucinda A. Vickers, Atascosa Cnty. Att'y, to Honorable Greg Abbott, Tex. Att'y
Gen. at 1 (July 23, 2013), http://www.texasattomeygeneral.gov/opin ("Request Letter").
The Honorable Lucinda A. Vickers - Page 2         (GA-l 039)



by the commissioners court. !d. art. 102.012l(c); see generally TEX. Loc. Gov'T CODE ANN.
§§ 111.001-.014 (West 2008 & Supp. 2013) (providing that the commissioners court shall
prepare an annual budget and establishing the procedures for doing so). The commissioners
court is limited by subsection (c) to expend pretrial intervention program funds only to
administer the county's pretrial intervention program. TEX. CODE CRIM. PROC. ANN. art.
102.0121(c) (West Supp. 2013). Article 102.0121 does not permit any other use. Therefore,
pretrial intervention program funds may be used for refurbishing courthouse facilities, training
staff, and purchasing office supplies only to the extent that such expenditures reimburse a county
for expenses related to a defendant' s participation in a pretrial intervention program and are used
for the administration of the program. !d. art. 102.0121(a), (c). That determination is for the
commissioners court to make in the first instance, subject to judicial review. !d.; see Tex. Att'y
Gen. Op. No. GA-0118 (2003) at 7 (whether a particular expenditure may be funded by certain
fees is a fact question beyond the scope of an attorney general opinion); Comm 'rs Ct. of Titus
Cnty. v. Agan, 940 S.W.2d 77, 80 (Tex. 1997) (holding that a commissioners court abuses its
discretion by acting "illegally, unreasonably, or arbitrarily").
The Honorable Lucinda A. Vickers - Page 3       (GA-l 039)



                                     SUMMARY

                      Under Code of Criminal Procedure article 102.0121,
              pretrial intervention program funds may be used to refurbish
              courthouse facilities, train staff, and purchase office supplies only
              to the extent that such expenditures reimburse a county for
              expenses related to a defendant's participation in a pretrial
              intervention program and are used for the administration of the
              program.




                                            Attorney General ofTexas


DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Stephen L. Tatum, Jr.
Assistant Attorney General, Opinion Committee